DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “a surface of the substrate” in line 6 should be changed to --the surface of the substrate--.
Claim 2 appears to be missing or canceled.  Accordingly, appropriate correction, such as adding (Canceled) for claim 2, is required as the proper status identifier.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19
Claim 12 recites the limitation "the compound" in line 12.  Claim 19 recites “the closed structure” in line 1.  There are insufficient antecedent basis for this limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,723,616 B2 (hereinafter “Patent 616”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 616.
Regarding Claim 1, Patent 616 teaches an integrated circuit (IC) package comprising: a device attached to a surface of a substrate; a first material covering the device; and a second material covering the first material and portions of the substrate, the first material having a different modulus than the second material; and a structure of polyimide on a surface of the substrate and surrounding the device (Patent 616, claim 1).  Furthermore, claim 1 of Patent 616 additional teaches the device being a MEMS device (Patent 616, claim 1).  Therefore, claim 1 of Patent 616 has a narrower scope of claim compared to claim 1 of the instant application.

Regarding Claim 4, Patent 616 teaches wherein the device is electrically connected to the semiconductor chip and attached to the substrate via a silicone compound (Patent 616, claim 3).
Regarding Claim 5, Patent 616 teaches wherein the semiconductor chip is attached to a pad and electrically connected to leads surrounding the pad (Patent 616, claim 4).
Regarding Claim 6, Patent 616 teaches wherein the semiconductor chip is attached to the pad by a polymeric compound (Patent 616, claim 5).
Regarding Claim 7, Patent 616 teaches wherein the second material covers portions of the surface of the substrate (Patent 616, claim 6).
Regarding Claim 8, Patent 616 teaches wherein the first material is silicone (Patent 616, claim 7).
Regarding Claim 9, Patent 616 teaches wherein the second material is molding compound (Patent 616, claim 8).
Regarding Claim 10, Patent 616 teaches wherein the first material has a modulus of less than 10 Mega Pascal (Patent 616, claim 9).
Regarding Claim 11, Patent 616 teaches wherein the first material is restricted to portions of the surface of the substrate inside the structure (Patent 616, claim 10).
Regarding Claim 12, Patent 616 teaches wherein the device is stress sensitive, and wherein the device is a MEMS device, and wherein the compound is a silicone compound (Patent 616, claim 11 with “the compound” considering as the silicone compound).

Regarding Claim 14, Patent 616 teaches an integrated circuit (IC) package comprising: a substrate including leads and a pad; a semiconductor chip attached to the pad via a polymeric compound, the semiconductor chip including first and second terminals, the second terminals wire bonded to the leads and the semiconductor chip; a device attached to a surface of the semiconductor chip, terminals of the device electrically connected to the first terminals; a first material covering the device, and portions of the surface of the semiconductor chip; a second material covering a surface of the first material, the first material including a different modulus than the second material; and a molding compound covering a surface of the second material, and portions of the semiconductor chip Furthermore, claim 13 of Patent 616 additional teaches the device being a MEMS device (Patent 616, claim 13).  Therefore, claim 13 of Patent 616 has a narrower scope of claim compared to claim 14 of the instant application.
Regarding Claim 15, Patent 616 teaches wherein the first and second materials are low modulus silicone materials with a modulus of less than 10 Mega Pascal (Patent 616, claim 14).  
Regarding Claim 16, Patent 616 teaches wherein the molding compound is an epoxy-based thermoset molding formulation (Patent 616, claim 15).  
Regarding Claim 17, Patent 616 teaches wherein the device is stress sensitive (Patent 616, claim 16).  
Regarding Claim 18, Patent 616 teaches further comprising a structure of polyimide on the surface of the semiconductor chip surrounding the device and the first terminals (Patent 616, claim 17).  

Regarding Claim 20, Patent 616 teaches wherein the first material is restricted to portions of the surface of the semiconductor chip inside the structure, and wherein the structure is a closed structure (Patent 616, claim 19).  

Claims 1, 3-4, and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of U.S. Patent No. 10,233,074 B2 (hereinafter “Patent 074”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 074.
Regarding Claim 1, Patent 074 teaches an integrated circuit (IC) package comprising: a device attached to a surface of a substrate; a first material covering the device; and a second material covering the first material and portions of the substrate, the first material having a different modulus than the second material; and a structure of polyimide on a surface of the substrate and surrounding the device (Patent 074, claim 10).  Furthermore, claim 10 of Patent 074 additional teaches the device being a MEMS device (Patent 074, claim 10).  Therefore, claim 10 of Patent 074 has a narrower scope of claim compared to claim 1 of the instant application.
Regarding Claim 3, Patent 074 teaches wherein the substrate is a semiconductor chip (Patent 074, claim 10).

Regarding Claim 7, Patent 074 teaches wherein the second material covers portions of the surface of the substrate (Patent 074, claim 10).
Regarding Claim 8, Patent 074 teaches wherein the first material is silicone (Patent 074, claim 10).
Regarding Claim 9, Patent 074 teaches wherein the second material is molding compound (Patent 074, claim 10).
Regarding Claim 10, Patent 074 teaches wherein the first material has a modulus of less than 10 Mega Pascal (Patent 074, claim 10, an identical material choice).

Claims 1, 3-4, 7-10, and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18  of U.S. Patent No. 9,896,330 B2 (hereinafter “Patent 330”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 330.
Regarding Claim 1, Patent 330 teaches an integrated circuit (IC) package comprising: a device attached to a surface of a substrate; a first material covering the device; and a second material covering the first material and portions of the substrate, the first material having a different modulus than the second material; and a structure of polyimide on a surface of the substrate and surrounding the device (Patent 330, claim 15).  Furthermore, claim 15 of Patent 
Regarding Claim 3, Patent 330 teaches wherein the substrate is a semiconductor chip (Patent 330, claim 15).
Regarding Claim 4, Patent 330 teaches wherein the device is electrically connected to the semiconductor chip and attached to the substrate via a silicone compound (Patent 330, claim 15).
Regarding Claim 7, Patent 330 teaches wherein the second material covers portions of the surface of the substrate (Patent 330, claim 15).
Regarding Claim 8, Patent 330 teaches wherein the first material is silicone (Patent 330, claim 15).
Regarding Claim 9, Patent 330 teaches wherein the second material is molding compound (Patent 330, claim 18).
Regarding Claim 10, Patent 330 teaches wherein the first material has a modulus of less than 10 Mega Pascal (Patent 330, claim 17).
Regarding Claim 12, Patent 330 teaches wherein the device is stress sensitive, and wherein the device is a MEMS device, and wherein the compound is a silicone compound (Patent 330, claim 16).
Regarding Claim 13, Patent 330 teaches wherein the structure is a closed structure from a top view of the IC package (Patent 330, claim 15).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (US 2007/0029569 A1).
Regarding Claim 1, referring to at least Fig. 2A-2C and related text, Andrews teaches an integrated circuit (IC) package comprising: a device (114) attached to a surface of a substrate (110A of 110) (paragraphs 48-49); a first material (130) covering the device (paragraph 55); and a second material (140) covering the first material and portions of the substrate (paragraph 58), the first material having a different modulus than the second material (paragraphs 55 and 58.  For example, 130 formed of silicone and 140 formed of epoxy resin); and a structure of polyimide (118) on a surface of the substrate and surrounding the device (figs. 2A-2B and paragraph 50).  
Regarding Claim 3, Andrews teaches wherein the substrate is a semiconductor chip (110) (paragraph 48).
Regarding Claim 7, Andrews teaches wherein the second material covers portions of the surface of the substrate (fig. 2C).
Regarding Claim 8, Andrews teaches wherein the first material is silicone (paragraph 55).

Regarding Claim 10, Andrews teaches wherein the first material has a modulus of less than 10 Mega Pascal (paragraph 55, 130 having a modulus of silicone).
Regarding Claim 11, Andrews teaches wherein the first material is restricted to portions of the surface of the substrate inside the structure (fig. 2C).
Regarding Claim 13, Andrews teaches wherein the structure is a closed structure from a top view of the IC package (fig. 2B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DANIEL WHALEN/Primary Examiner, Art Unit 2829